Citation Nr: 1336516	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-32 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployablity as due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	A. Fenley, Attorney-at-Law


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from May 1969 to December 1970. 
  
This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The rating decision continued a 50 percent disability rating for PTSD that had been in effect since March 2007, and denied entitlement to a TDIU.    

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.


FINDINGS OF FACT

1. The Veteran's PTSD has produced occupational and social impairment with deficiencies in most areas; however, his PTSD has not been shown to produce total occupational and social impairment.

2. The Veteran's PTSD has made him unable to secure or follow a substantially gainful occupation.
 

CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD, but no more than 70 percent, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2. A total disability rating based on individual unemployablity is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased disability rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). Further, with respect to the assignment of a rating for PTSD, the below decision is a partial grant of the benefit sought.  Thus, with respect to that portion of the claim, any defect of notice or timing is harmless.  

It is pertinent to note that the Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice, and has demonstrated that he is aware of how to substantiate his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claims, the Board finds that all necessary assistance has been provided in this case.  The RO provided the Veteran with VCAA notice in letters issued in August 2010, November 2010 and December 2010.  In those letters, the RO addressed the information and evidence necessary to substantiate claims for an increased disability rating and a TDIU, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The Veteran's claim file (including information on paper and in electronic form) contains service treatment records, records of post-service treatment and examinations, statements from the Veteran and his wife, and records from the Social Security Administration (SSA).  The Veteran has had VA mental health examinations performed by qualified mental health clinicians who reviewed the Veteran's claims file.  The examiners explained their findings and conclusions.  The examinations and examination reports are adequate for the purpose of considering the appropriate ratings for the Veteran's disability.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of his claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Entitlement to an Increased Disability Rating for PTSD

The Veteran contends, in essence, that his service-connected PTSD is of greater severity than what is contemplated by the currently-assigned 50 percent rating.  He has stated that his difficulties with depression, anxiety, and spurts of anger have increased.  The Veteran states that these conditions cause him to struggle to perform everyday tasks, including looking for work.  He states that he doesn't know what to do or how long he can continue dealing with his current problems.  

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

Diagnostic Code 9411 addresses PTSD.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 50 percent disability rating.  This evaluation is in order when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The global assessment of functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In connection with his claim, the Veteran has provided a statement from his wife in regard to his day-to-day status.  His wife writes, "My husband has had an increase of memory loss, depression, and unexplainable anger." She reports observations of an inability to concentrate, nightmares, and bursts of anger towards others.  She also stated that she will occasionally find the Veteran alone and crying without explanation.  

Due to these statements and records received from SSA, VA examinations were afforded in November 2010 and February 2011.  

A VA examiner conducted an evaluation of the Veteran in November of 2010.  It was noted that he has been receiving treatment for his PTSD from a psychiatrist at the Boise VA beginning in 2007.  The Veteran reported that his nightmares and daytime intrusive memories had gotten worse in the 4-5 months prior to the examination.  He reported that he has trouble dealing with the public and being around other people, other than his close family members.  The Veteran reported that he is still close with his wife, but that he does not make friends outside of his family.  He stated that he does not allow friends to become important to him and attributes this to his losses of friends in Vietnam.   

The examiner reported that the Veteran was oriented to person, time, and place, but described the Veteran's thought process as an overabundance of ideas and tangential.  The Veteran was stated to have had suicidal ideation over the past 2 years, including the two weeks prior to the examination.  The Veteran was reported to have a GAF score of 55.

In a January 2011 n addendum to the November 2010 examination, the examiner stated the following in regards to whether the Veteran's PTSD renders him unable to secure employment:  
He has poor sleep and anxiety, both of which probably impact his attention and memory abilities.  He has trouble being around other people, often a requirement in many employment settings.  He resists learning new things because he is easily overwhelmed.  He has trouble multi-tasking. His energy level is decreased by his poor sleep.  All of these PTSD symptoms are likely to have some impact on his ability to obtain and sustain employment.  He is likely to have some deficiencies in his work performance and to be limited in his ability to manage work stress.  Certain work environments (example - one where he worked mostly alone) would be more likely to be successful than other work environments.

At a subsequent VA examination in February 2011, the examiner noted that the Veteran appeared disheveled with poor hygiene and appeared to be unconcerned about his appearance.  The examiner also stated that the Veteran talks matter of factly about drug use and injuries that occurred under circumstances that most people would not want known.

The Veteran also received treatment at a VA facility in October 2010.  The physician noted that the Veteran gets irritable verbally and that he is sensitive to stress.  The examiner stated that the Veteran experiences sporadic episodes of auditory and visual hallucinations without command context.  The examiner did not feel that the Veteran was a threat to himself or others at that time.

Additionally, it is noted in a July 2007 examination that the Veteran has tried to commit suicide at least twice in the past.  On the first occasion, he attempted to slit his wrists.  On the second occasion, he put on his "battle clothes" and opened up the gas in his home.  Neighborhood police surrounded his home and talked him into coming into custody.  He was hospitalized on a 72-hour hold.  This examiner also noted that his social activities were limited to solitary activities with his dog, although he was noted to be in a marital relationship.    

The Veteran's SSA records, which were associated with the file since his 2007 rating determination, indicate that the Veteran was diagnosed with PTSD and major depressive disorder with suicidal ideation.  At a mental disability evaluation in January 2004, the Veteran was noted to have a pervasive loss of interest in almost all activities, sleep disturbance, suicidal ideation, and a GAF score of 40.  The examiner noted that he did not feel that the Veteran was capable of commercial employment as a result of his mental disabilities.  
 
The treatment records, examination reports, and the statements from the Veteran tend to show that the Veteran's PTSD has produced occupational and social impairment with deficiencies in most areas.  He has had deficiencies in work such that he has not been able to maintain full time employment or part time employment.  Indeed, the SSA records indicate that his PTSD prevents the Veteran from any sort of occupational functioning.  He has had deficiencies in family relations including having outbursts of anger toward family members, isolating himself from family members, and his only significant relationship is with his wife.   He has had chronic and persistent deficiencies in mood, particularly depression, anxiety, and spurts of unexplained anger.  Intermittently, he has had suicidal ideation and has a history of attempted suicide.  He has a medically documented history of sporadic visual and audiological hallucinations in the somewhat recent past, although, it does not appear to be a persistent problem.  He and his wife have reported near continuous depression that has impaired his ability to function independently, appropriately, and effectively, and he is very socially withdrawn.  He has neglected his personal appearance and hygiene, and has reported to a VA examination in a disheveled and malodorous state.  Overall, his psychiatric impairment has been reasonably consistent with the criteria for a 70 percent rating, and accordingly such a rating will be assigned.  See 38 C.F.R. 4.130, Diagnostic Code 9411.  

The Veteran's PTSD has not met the rating schedule criteria for a rating higher than 70 percent, that is, a 100 percent rating.  Neither the Veteran's accounts nor clinicians' observations have indicated that he has total occupational and social impairment or that he has grossly impaired thought or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or any of the types or extent of symptoms or impairment described in the criteria for a 100 percent rating.  Indeed, while the Veteran cannot work due to his symptoms, he does have some evidence of a significant social relationship with his wife of over 20 years.  While he does not associate with other friends or family, his maintenance of such a lengthy personal relationship with his spouse does not suggest total social impairment. 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 As the evidence of record, at the very least, places the claim into relative equipoise, a 70 percent rating will be assigned.  

Entitlement to a TDIU

The Veteran has alleged that his service-connected PTSD has prevented him from gaining and maintaining any type of substantially gainful employment.  The Veteran's sole service-connected disability is his PTSD, which is now evaluated as 70 percent disabling.  

VA regulations allow for the assignment of a total disability rating based on individual unemployablity (TDIU) when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities. In the Veteran's case service connection is established for one disability, which is described as PTSD.  In cases in which there is only one such disability, that disability must be ratable at 60 percent for a TDIU to be assigned. 38 C.F.R. § 4.16(a).  As the Veteran has a 70 percent disability rating for his service-connected PTSD, the initial threshold requirement for a schedular TDIU has been met.  Accordingly, the question then turns to if the diagnosis prevents the Veteran from engaging in substantially gainful employment.  

Here, the Board notes that the Veteran is in receipt of SSA disability benefits, and that the findings associated with that determination include a psychological assessment.  That assessment, dated in 2004, stated that the Veteran was not capable of any type of commercial employment.  While a subsequent VA report, dated in 2010, stated that the Veteran may be able to work in a hypothetical environment where he would be "mostly alone," the Board must conclude that such an assessment is not a realistic description of any type of gainful work (which would, by necessity, involve some human interaction).  This is especially true in light of the Veteran's occupational history, since his experience is in jobs that required public contact (shoe salesman and cashier).  There is nothing in his educational or occupational experience that would lead the Board to conclude he could find gainful employment where he worked mostly alone.

Simply, the evidence suggests that the Veteran is not working, and that the reason for this is his PTSD.  Indeed, this diagnosis has prevented the Veteran from engaging in any type of substantially gainful employment since at least 2004.  The mere unsubstantiated assertion that the Veteran could maintain employment in ideal circumstances is at least placed into relative equipoise when viewed with the totality of the evidence.  Accordingly, TDIU is granted.    






[Continued on Next Page]
ORDER

A 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


